Order
PER CURIAM.
Fentress D. Mayberry appeals the motion court’s denial of his Rule 24.035 motion without a hearing. Mayberry contends the motion court erred in denying his Rule 24.035 motion as untimely filed because he pleaded factual allegations that demonstrate that he made a good faith effort to file a timely motion and that the late filing of his motion was due to the circuit court’s failure to file-stamp the motion in a timely manner. Mayberry further contends the motion court erred in denying his Rule 24.035 motion without an evidentiary hearing because he alleged that plea counsel failed to act as a reasonably competent attorney by misleading him to believe that Mayberry’s mother thought he should plead guilty, and therefore his guilty plea was not entered knowingly and voluntarily.
Affirmed. Rule 84.16(b).